Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the recommendation of Commissioner Joseph P. Griffin, and the Court being fully advised in the premises; THIS COURT FINDS that this claim arises out of a construction contract dated on or about May 27,1966. The instant claim is for temporary steel sheet piling erected by the claimant as an incident to the contract between the claimant and the Department of Transportation, Division of Highways. On December 14,1972, at a hearing presided over by Commissioner Joseph P. Griffin, the parties answered ready for trial and at that time stipulated as to certain facts and made opening statements. Upon conclusion thereof the Commissioner recommended, and the parties agreed that the claimant was entitled to partial compensation for work performed. The parties agreed to settle the matter upon the recommendation and concurrence of the Commissioner. IT IS HEREBY ORDERED that the sum of $25,000.00 (TWENTY-FIVE THOUSAND DOLLARS) be awarded to claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause. IT IS FURTHER ORDERED that the Department of Transportation pay out the retainage held by them in the normal and ordinary course of business.